DETAILED ACTION



Status of Claims

	Amendment filed 08/04/2021 is acknowledged. Claims 83-102 are pending.   Claims 92-102 remain withdrawn from consideration.  Claims 83-91 are under consideration. 
Second paragraph for AIA 
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 83-91 rejected under 35 U.S.C. 103(a) as being unpatentable over Bremel et al. (Immunome Res 6, 7, 1-15, 2010), or Burden et al. (Journal of Molecular Graphics and Modelling, 2005, 23, p. 481–489), taken together with Sette et al. (Current Opinion in Immunology,2003,15:461–470), Liu et al. (US 20070060518), and Carr et al. (US 7125689)


Bremel et al. (Immunome Res 6, 7, 1-15, 2010) teach a computer implemented process of identifying ligands comprising obtaining an amino acid sequence for a target polypeptide, providing peptide binding prediction equations, applying said peptide binding prediction equations to plurality of peptides fragments of the target polypeptide  to predict the ability of said plurality of peptides to bind to said binding partner. Principal component analysis of the amino acid physical property datasets was used to develop sets of z-scales, which were in turn used to convert the peptide sequences into vectors of z-scales. Peptides of 9-mers and 15-mers were converted into vectors of principal components. These vectors were then used to develop partial least squares and neural net models to predict the natural logarithm transformed binding affinity of the peptides. Prediction equations of MHC binding were developed by partial least squares techniques. PCA analysis is used to identify proxy descriptors. Proxy descriptors are presented as three principal component vectors which account for approximately 89.2% of the total variation of all physicochemical measurements in all of the studies in the 



Likewise, Burden et al. (Journal of Molecular Graphics and Modelling, 2005, 23, p. 481–489) teach predicting binding characteristics by analyzing abilities of peptides to bind to MHC-binding regions.  Burden et al. teach analyzing plurality of physico-chemical  parameters of amino acids (sections 2.4, 2.4.2, Table 1), and expressing the parameters as physico-chemical property descriptors (section 2.1, Table 1).  The descriptors are entered into a predictive Bayesian neural network that models of MHC class II peptide binding (Abstract), sections 2.4-2.6, 3.1).  Burden uses neural network predictions to predict ability of amino acid subsets to bind to MHC-binding region (section 3.1.2, Tables 5,6 [301 set]), and outputting identified peptides (p. 487, Table 7). With regard to use of peptides of defined length, Burden et al. use nonamers. Burden  addresses binding to MHC-II region (p. 482, second paragraph). 

Bremel et al. or Buden et al.  do not teach substituting amino acid residues in a peptide derived from a cancer protein,  identifying substituted variants that have modified binding affinity and preparing a vaccine from such variants. 



Utilizing known bioinformatics methods of predicting binding abilities of peptides by using binding prediction equations, as in Bremel et al. or Buden et al.,  to determine binding affinities of substitution variants of peptides obtained from cancer cells would have yielded no more than the predictable outcome of identifying variants that have  improved characteristics and thus can be used in vaccines. Applying these bioinformatics approaches would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient. The Court in KSR Int'l v. Teleflex lnc. (127 S. Ct. 1727, 1740, 2007) held that "[t]he gap between the prior  art and [the claimed subject matter] is simply not so great as to render the system nonobvious to  one reasonably skilled in the art."


Further, if there are any differences between Applicant’s method claimed in claims 83-91 and that of the prior art, the differences would be appear minor in nature.  The claims contain either additional features or result-oriented parameters known per se from .

Response to arguments
Applicant argues that the prior art does not teach identifying a cancer cell epitope by the steps defined in steps a) to f) and then simulating the effect of amino acid changes on the predicted binding.  In response, first, steps a) to f) do not teach identifying a cancer cell epitope; rather, the steps are drawn to inputting [any] amino acid sequences of a cancer cell protein, whether they might be an epitope or not, and then predicting ability – being present or absent – of these peptide fragments to bind to any binding partner. Second, according to specification “simulation” is “to compare the impact on predicted binding of the substitution of various amino acids at any peptide position in order to select a change which increases or decreases predictive binding affinity”. Bremmel et al. teach comparing impact of substitutions of various amino acid residues, selected from substitution matrices, and classifying substituted peptide variants as strong or weak binders (Table 2). Likewise, comparing ability of various peptide subsets (wherein each peptide can be viewed as a partial or full substitution of amino acid residues of another) to bind to MHC-binding region in Burden is viewed as simulation analyses to compare the impact on predicted binding of the substitution of various amino acids.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 83-91 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-81  of U.S. Patent No. 10,706,955 ,  in view of Sette et al. (Current Opinion in Immunology,2003,15:461–470), Liu et al. (US 20070060518), and Carr et al. (US 7125689)

US 10,706,955 is drawn to a process of identifying peptide and polypeptide ligands for a MHC-I or MHC-II binding partner and synthesizing a biomolecule encoding the identified peptide and polypeptide ligands comprising: a) obtaining an amino acid sequence for a target polypeptide; b) providing peptide binding prediction equations for a MHC-I or MHC-II binding partner polypeptide derived by: (i) assembling experimentally derived data from a plurality of experiments comprising a multiplicity of measurements of amino acid physicochemical properties; (ii) producing a correlation matrix of the experimentally derived data; (iii) deriving by Principal Component Analysis multiple 

US 10,706,955 does not teach substituting amino acid residues in a peptide derived from a cancer protein, identifying substituted variants that have modified binding affinity and preparing a vaccine from such variants. 

Sette et al. (Current Opinion in Immunology,2003,15:461–470) state that “the use of epitope analogs represents one of the most exciting and promising strategies for epitope-based cancer vaccine development”.  Indeed, formulating vaccines from polypeptides having cancer cell epitope derivatives with improved binding to MHC binding region characteristics is well known in the art.  See for example, Liu et al. (US 20070060518), Carr et al. (US 7125689).
   It would be obvious to apply the referenced US 10,706,955 method of identifying peptide ligands for a MHC binding partner to identifying substituted variants that have modified binding affinity and thus can be of interest for preparing a vaccine formulation. 

Response to arguments




Conclusion.
	No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb